   Case 2:20-cr-01077-CCC Document 13 Filed 03/16/21 Page 1 of 4 PageID: 92



2016R00465/AK/SD/jw



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                    :
                                                Hon. Claire C. Cecchi
                   v.                       :   Crim. No. 20-1077

DECK WON KANG,                              :   CONSENT JUDGMENT
                                                AND ORDER OF FORFEITURE
                          Defendant.        :   (MONEY JUDGMENT)


        On or about December 17, 2020, pursuant to a plea agreement with the

United States, defendant Deck Won Kang (the “defendant”) pleaded guilty to a

one-count information charging him with violating the Foreign Corrupt Practices

Act, in violation of 15 U.S.C. § 78dd-2. In the plea agreement, the defendant

agreed to forfeit to the United States all of his right, title, and interest in

$1,500,000.00 (the “Money Judgment”).

        In the plea agreement, the defendant further waived the requirements of

Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure regarding notice

of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment; acknowledged he

understood that the imposition of the Money Judgment is part of the sentence that

may be imposed in this case; waived any failure by the court to advise him of this,

pursuant to Rule 11(b)(1)(J) of the Federal Rules of Criminal Procedure, at the guilty

plea proceeding; and waived any and all claims that the forfeiture constitutes an

excessive fine and agreed that the forfeiture does not violate the Eighth

Amendment. The defendant further acknowledged that any forfeiture of


ME1 35665103v.1
   Case 2:20-cr-01077-CCC Document 13 Filed 03/16/21 Page 2 of 4 PageID: 93




his assets shall not be treated as satisfaction of any fine, restitution, cost of

imprisonment, or any other penalty the Court may impose upon him in addition

to forfeiture.

         The defendant additionally acknowledged that one or more of the criteria

set forth in 21 U.S.C. § 853(p) are met, entitling the United States to forfeit

substitute assets.

         Having considered the plea agreement, the record as a whole, and the

applicable law, it is hereby ORDERED, ADJUDGED, AND DECREED THAT:

         1.       $1,500,000.00, which represents property, real or personal, that

constitutes or is derived from proceeds obtained by the defendant that are

traceable to the commission of the offense to which the defendant has pleaded

guilty, is forfeited to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and

28 U.S.C. § 2461(c).

         2.       The defendant having conceded that one or more of the criteria set

forth in 21 U.S.C. § 853(p) are met, the United States is entitled to forfeit proceeds

and/or substitute assets equal to the value of the proceeds obtained by the

defendant, which was $1,500,000.00. A money judgment in the amount of

$1,500,000.00 (the “Money Judgment”) is hereby entered against the defendant,

pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), 21 U.S.C. § 853(p), and

Federal Rule of Criminal Procedure 32.2(b). The defendant has paid, and the

United States hereby acknowledges receipt of, $300,000.00 of the Money

Judgment, leaving an unpaid balance on the Money Judgment of $1,200,000.00.



ME1 35665103v.1
   Case 2:20-cr-01077-CCC Document 13 Filed 03/16/21 Page 3 of 4 PageID: 94




         3.       All of the remaining payments on the Money Judgment shall be made

by postal money order, bank or certified check, made payable, in this instance to

the United States Marshals Service, and delivered to the United States Attorney’s

Office, District of New Jersey, Attn: Asset Forfeiture and Money Laundering Unit,

970 Broad Street, 7th Floor, Newark, New Jersey 07102, and shall indicate the

defendant’s name and case number on the face of the check.

        4.        All payments on the Money Judgment are forfeited to the United

States of America as substitute assets, pursuant to 21 U.S.C. § 853(p). The United

States Marshals Service shall deposit such payments in its Seized Assets Deposit

Account, and upon clearing of the financial instrument, shall deposit the funds

in the Assets Forfeiture Fund, for disposition according to law. The United States

shall have clear title to such payments, proceeds, and/or substitute assets up to

the amount of the Money Judgment ($1,500,000.00).

        5.        Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3) and 21

U.S.C. § 853(n), upon entry of this Order, and until this the Money Judgment is

fully satisfied, the United States Attorney’s Office is authorized to conduct any

discovery needed to identify, locate, or dispose of substitute assets to satisfy this

Money Judgment, or in connection with any petitions filed with regard to

substitute assets, including depositions, interrogatories, requests for production

of documents, and the issuance of subpoenas.

        6.        This Order shall be deemed part of the sentence of the defendant

and shall be included in the judgment of conviction therewith.



ME1 35665103v.1
   Case 2:20-cr-01077-CCC Document 13 Filed 03/16/21 Page 4 of 4 PageID: 95




        7.        The Clerk of the Court is directed to enter a Criminal Forfeiture

Money Judgment against the defendant in favor of the United States in the

amount of $1,500,000.00.

        8.        This Court shall retain jurisdiction to enforce this Order and to

amend it as necessary.


        3/16/2021
Dated:___________                                ____________________________________
                                                 HON. CLAIRE C. CECCHI
                                                 UNITED STATES DISTRICT JUDGE

The undersigned hereby consent to
the entry and form of this order:


RACHAEL A. HONIG
Acting United States Attorney




______________________________                   Dated: February 16, 2021
By: Andrew Kogan
Assistant United States Attorney



_______________________________
  _______________________
  __                                             Dated: _____________________
                                                          March 9, 2021
Robert Mintz, Esq.
Attorney for Deck Won Kang



                                                        March 9,2021
_______________________________
  _____________________                          Dated: _______________________
Deck Won Kang
Defendant




ME1 35665103v.1
